Los hechos están expresados en la opinión.
El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
*869En 30 de diciembre de 1916 el Sr. Oliver Shaw y la Be-nitez Sugar Company celebraron nn contrato sobre siembra y molienda de cañas y refacción, el cnal hicieron constar en doenmento privado de la misma fecha, insertando en dicho documento nn contrato de arrendamiento • también' privado, celebrado entre Práxedes Brignoni, dueño del terreno en que se iban a sembrar las cañas, y el Sr. Shaw, que contra-taba con la Benitez Sugar Company.
Con fecha 12 de junio de 1917, don José J..Benitez Díaz, como Presidente de la Benitez Sugar Company, y el Sr. Shaw, y su esposa doña Inés Brignoni, por su propio derecho, com-parecieron ante el Notario de Humacao, Francisco González Fagundo, y aclararon y ratificaron el contrato de fecha 30 de diciembre de 1916, otorgando la escritura No. 159, a la cual se unió el documento privado antes referido.
Al presentarse estos documentos en el Registro de la Propiedad de Humacao, fué denegada la inscripción por las siguientes razones, a saber:
‘ ‘ Denegada la anotación del contrato contenido en este doenmento, por resultar que no se ha justificado fehacientemente el derecho de propiedad de la finca a favor de don Práxedes Brignoni, ni el de arrendamiento de Don Oliver Shaw, * * * ’ ’
El recurrente sostiene que, de 'acuerdo con la sección 14 de la Ley No. 37 de marzo 10 de 1910, no se' requiere la previa inscripción de la finca que ha de gravarse. La mencionada sección reza como sigue:
“Sección 14. — Contra un título anotado, con arreglo a esta Ley, no podrá prevalecer ningún título o documento no anotado o inscrito anteriormente en el registro de la propiedad o en el de contratos agrícolas.
“A las anotaciones y notas marginales en el registro de. contra-tos agrícolas serán aplicables los preceptos de la Ley. Hipotecaria, en cuanto no se opongan a los de la presente; pero en ningún caso se exigirá, para estas anotaciones, la previa inscripción de la finca en el registro de la propiedad.”
Ya hemos visto en el caso’de la Fajardo Sugar Company *870v. El Registrador de Humacao, que cuando el dueño ofrece el contrato para su anotación que tal anotación debe hacerse siguiendo estrictamente la letra de la ley.
La pretensión del recurrente podría prevalecer si el dueño de la finca fuera la parte realmente interesada, y quizá no estaría justificado el registrador al denegar la anotación si una persona demostrara debidamente que fuese el arrenda-tario de alguien que diere a entender ser el dueño, especial-mente si el arrendatario alegase además que el. dueño ca-recía de título inscrito.
Ninguna de estas cuestiones se levantan realmente en este caso, puesto que tal documento no se llegó a presentar. Todo lo que llegó a manos del registrador fué un documento privado, subsiguientemente ratificado por una escritura, en la que el propio. Oliver Shaw hace constar que es arrendatario de Práxedes Brignóni, y él, Oliver Shaw, transcribió en dicho documento privado el arrendamiento que le hizo Práxedes Brignóni. Este último no compareció ante el Notario a ra-tificar el contrato de arrendamiento.
Bajo estas circunstancias, estimamos de aplicación al presente caso la doctrina sentada en el de la Porto Rico Leaf Tobacco Company v. El Registrador de Guayama, 24 D. P. R. 891, 894, en el que sostuvimos:
“Ciertamente que para las anotaciones de contratos agrícolas en el registro destinado al efecto, no es necesaria la previa inscripción de la finca en el registro de la propiedad, como así lo dispone la sección 14 de la Ley No. 37 de 10 de marzo de 1910, cuya sección no fué en-mendada por la Ley posterior No. 59 de 9 de marzo de 1911, y con ello se' propuso el legislador favorecer el desarrollo del crédito territorial y facilitar la contratación sobre frutos a los terratenientes que carecieran de título inscribible. Pero no cabe sostener que inscrita una finca en el registro de la propiedad a nombre de persona deter-minada pueda otra celebrar sobre ella contrato de préstamo con la garantía de sus productos con carácter de arrendatario o usufruc-tuario, sin justificar ese carácter y la extensión del misiiio. Puede suceder muy bien que el contrato garantizando la refacción con frutos de una finca que posea un terrateniente como arrendatario .o usu-fructuario, se opongan la extensión y el alcance de las facultades con-*871cedidas: al terrateniente en cualquiera de' los conceptos indicados-De abí la necesidad de que el registrador conozca cuáles son esas facultades mediante el examen del documento demostrativo del arren-damiento o del usufructo, cuando tal documento existe, como en el presente caso, sin que basté una mera referencia al mismo. En todo caso bastará la conformidad manifiesta del dueño de la finca con la garantía que ofrezca el arrendatario o usufructuario.
“La anterior doctrina se desprende de la misma ley No. 37 al ordenar en su sección 3a. que cualquier terrateniente a título de dueño, poseedor, arrendatario o usufructuario. de fincas rústicas podrá ve-rificar con terceras personas el contrato de refacción agrícola defi-nido en la sección Ia. de dicha ley; pero si el terrateniente lo fuese a título de arrendatario u otra forma temporal de usufructo, el con-trato de refacción no podrá extenderse más allá del término y condi-ciones fijados al 'derecho del arrendatario o usufructuario sobre la tierra. ¿ Cómo puede saber el registrador que el terrateniente a tí-tulo de arrendamiento o usufructo no se ha extendido más allá del término y condiciones fijados a su derecho?”
El recurrente trata de distinguir el precitado caso del que nos ocupa diciendo que la finca objeto de aquél estaba inscrita a nombre de otra persona, y que en la opinión parece también que se dice que el objeto de la presentación del arrendamiento era ver si el contrato de refacción excedía de los términos del arrendamiento.
■ Pero si se examina la citada sección. 14, se verá que las disposiciones de la Ley Hipotecaria, en todo cuanto no estén en conflicto con las de la citada Ley de Refacción Agrícola, serán de aplicación respecto a las anotaciones y notas mar-ginales que se hicieren en el registro de la propiedad.
Aunque expresamente la Ley No. 37 excluye la necesidad de la previa inscripción, necesariamente, por tanto, incluye muchas otras cosas, y una de,ellas es la de que cuando una persona pretende ser terrateniente de determinado predio está obligado a justificar de alguna manera su título a la tenencia del predio. Esta disposición ha sido dictada’ en beneficio de los dueños, que de otro modo pudieran ver im-pugnados sus propios contratos de refacción por otra persona que alegase ser el terrateniente, — en otras palabras, *872aun cuando estamos obligados a seguir la ley, y especialmente su sección 14, por la que no se exige la previa inscripción, sin embargo en otros respectos nos sentimos obligados a seguir el espíritu de la Ley Hipotecaria para proteger a los terceros.
Respecto a la sugestión que se nos lia beclio de que la . decisión arriba citada sólo requiere la necesidad de examinar el contrato de arrendamiento para ver si excede de los tér-minos en él fijados, creemos que es evidente que antes de examinarse cualquier contrato de arrendamiento debe demos-trar la persona que presenta tal contrato de arrendamiento sii condición de terrateniente. En otras palabras, de que existe en realidad tal contrato de arrendamiento.
La sección 3a. de la ley dispone que cuando el terrate-niente sea un arrendatario el contrato de refacción no se . extenderá más allá del término fijado en el mismo, y por su-puesto el registrador está obligado a examinar y ver si existe tal exceso, y creemos que la decisión del caso de la Porto Rican Leaf Tobacco Company, supra, hace indispensable la presentación del contrato de arrendamiento.
Creemos en este caso que el registrador debió liaber ex-presado su nota denegatoria de una manera un poco más amplia. No hemos considerado la- cuestión de falta de tí-tulo en favor de Práxedes Brignoni, porque esa cuestión no se le planteó al registrador por no habérsele' presentado el contrato de arrendamiento.
Respecto a la nota del registrador denegando la anota- . ción por falta de título en favor de Práxedes Brignoni, dicha nota debe ser revocada, pero respecto a la falta de prueba dél derecho a la tenencia de la finca por el Sr. Oliver Shaw dicha nota debe ser confirmada.
Confirmada la. nota recurrida, pero revocán-dola en cuanto a la no justificación del de-recho de propiedad de Práxedes Brignoni.
*873Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
Los Jueces Sres. Pfesidente Hernández y Asociado Al-drey no intervinieron.